Citation Nr: 0818030	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for removal of right 
testicle.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a injury to the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) issued a decision 
denying the veteran's claims in April 2005.  The veteran 
appealed that decision to United States Court of Appeals for 
Veterans Claims (Court).  In November 2006 the Court ordered 
that the April 2005 decision be vacated and remanded the 
veteran's claims to the Board for actions consistent with the 
November 2006 the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand in November 2006 the Board was 
instructed to remand the claims to obtain the veteran's 
medical records from White River Medical Center, Gray's 
Hospital, Baptist Hospital, and St. Vincent's Hospital.  
Although the records from White River Medical Center, dated 
in June 1983, documenting the removal of the veteran's right 
testicle are already in the claims folder, given the Court's 
order to comply with the Joint Motion, any other relevant 
records from this facility and the others identified in the 
Joint Motion should be obtained.  

In addition, the Board notes that the veteran had been in 
receipt of Social Security Administration (SSA) benefits, and 
that the medical records supporting his SSA claim have not 
been requested or submitted.  An attempt to obtain those 
records should be made.  

Lastly, additional efforts to secure service records should 
be made.    

Accordingly, the case is REMANDED for the following actions:

1.  VA must request the veteran identify 
all health care providers, including the 
dates of treatment and complete 
addresses, who have treated him for 
torsion of his right testis, degenerative 
disc disease of the lumbar and cervical 
spine, and any residuals of a right foot 
injury.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, but in 
any event, attempts to obtain records of 
the veteran's treatment from White River 
Medical Center, Gray's Hospital, Baptist 
Hospital, and St. Vincent's Hospital 
should be made.  

2.  VA should make an additional request 
through official channels for the 
veteran's complete service medical and 
service personnel files, including an 
additional request to the Adjutant 
General of Arkansas.  The requests should 
instruct that a reply is requested 
indicating that no additional records are 
available if such is the case or that the 
custodian does not have any records.  

3.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the evidence should be 
reviewed and if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

